Citation Nr: 1516703	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  14-34 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In addition to the paper claims file, there are Virtual VA and Veterans Benefit Management System (VBMS) paperless claims files associated with the Appellant's appeal.  A review of the Virtual VA and VBMS claims files do not reveal any additional evidence pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's certificate of death shows that he died on June [redacted], 2013 and lists the immediate cause of death as glioblastoma multiform and sepsis.

2.  The evidence is equipoise that the Veteran's service-connected hearing loss and tinnitus helped to contribute substantially and materially to his death.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for the cause of a veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for establishing service connection).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.

Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id. 

As noted above, the Veteran died in June 2013 and his death certificate lists the immediate cause of death as glioblastoma multiform and sepsis.  The Appellant contends that the Veteran's bilateral hearing loss, for which he received a total evaluation and special monthly compensation for deafness in both ears, caused the Veteran to experience a massive amount of stress from being unable to hear or understand what was happening to him, while dealing with his cancer diagnosis, and contributed to or aggravated his cancer.  See October 2014 VA Form 9.  

The Appellant submitted articles that discussed the possible relationship between stress and the development or spread of cancer. She also submitted the April 2014 private opinion of Dr. Wilson.  Dr. Wilson opined that "it is as likely as not that the stress from [the Veteran's] hearing loss contributed to the cancer (Glioblastoma Multiform) that he died from." Moreover, the Board takes notice that, "epidemiological and clinical studies over the past 30 years have provided strong evidence for links between chronic stress, depression and social isolation and cancer progression."  Moreno-Smith M, Lutgendorf SK, Sood AK. "Impact of stress on cancer metastasis." Future Oncol. 2010;6(12):1863-1881. doi: 10.2217/fon.10.142.

In January 2015, a VA examiner reviewed the Veteran's claims file, medical records, including an April 2014 private opinion, and articles.  The VA examiner opined that the Veteran's glioblastoma multiform and sepsis was less likely than not proximately due to or the result of the Veteran's service-connected disabilities.  The VA examiner based his opinion on a lack of awareness of any medical literature that would provide clear evidence that hearing loss would predispose the Veteran to develop his glioblastoma multiform and sepsis, which was the immediate cause of his death.  However, the examiner used an incorrect standard of proof and did not discuss whether the Veteran's service-connected disabilities aggravated his glioblastoma multiform or whether the disabilities contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (noting that rather than mandate that "a medical principle reach the level of scientific consensus in order to support a claim for VA benefits," Congress established a low standard in 38 U.S.C. 5107(b) authorizing VA to resolve scientific or medical questions in the claimant's favor when the positive and negative evidence is in "approximate balance").

Therefore, given the above, the Board finds that the evidence is in equipoise as to the claim for service connection for the cause of the Veteran's death.  Accordingly, service connection for the cause of the Veteran's death must be granted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


